1. An amendment to a motion for new trial which has upon it an entry to'the .-effeet-that it was-11 allowed” hy the judge, with nothing else to indicate an approval of its grounds, is not sufficiently verified to authorize this court to deal with the assignments of error therein. Long v. Scanlan, 105 Ga. 424; Merritt v. Merritt, 113 Ga. 569; Taylor v. Brown, 114 Ga. 299.
2. Where the main theory of the defense of the accused, based upon the evidence and upon his statement, -was that he shot and killed the deceased in self-defense as the deceased was approaching him with a deadly weapon, and the court charged fully as to this theory, and in his statement the accused further stated that the shooting was an accident, Hiere was no error in failing to charge on the theory of accident. Robinson v. State, 114 Ga. 56 (4).
3. The charges complained of were not erroneous for any of the reasons assigned, and the evidence authorized the verdict.

Judgment affirmed.

All the Justices concurring, except Lumpkin, P. J., absent, and Candler, J., not presiding.